Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0033750 (Cook).
Regarding claims 1,5, and 11-12, Cook discloses a last (10) for forming a footwear upper configuring an article of footwear, comprising: 
a common portion (12) invariable in shape and position; 
a movable portion (16,18) invariable in shape and positionally variable with respect to the common portion (12); and 
a position adjustment mechanism (width dial 22) configured to change a position of the movable portion (16,18) with respect to the common portion (12) and fix the movable portion (16,18) in a predetermined position; and
an incorporable last portion (14) incorporated into a groove (the space portion 14 fills on top of the last makes up the groove) formed in the common portion (12) or a space formed between the common portion (12) and the movable portion (16,18);
wherein the movable portion (16,18; see figure 3) allows the last (10) to have a middle foot portion positionally variable widthwise of the article of footwear; and 
wherein the incorporable last portion (14) forms a portion corresponding to an instep of a foot of a wearer of the article of footwear (element 14 is located on the last corresponding the instep of the foot inasmuch as it called the “instep mushroom 14”, see paragraph 0064, lines 1-2). 
Regarding claim 5, see figures 4b-4f and paragraphs 0062-0064 which show the position adjustment mechanism (22) has an engagement portion configured to switch between a first state in which the movable portion is fixed in a predetermined position and a second state in which the movable portion is movable.  
Regarding claim 11, Cook teaches the last according to claim 1, further comprising an incorporable last portion (14) disposed in a gap (the space occupied by the instep portion 14) formed between the movable portion (16,18) and the common portion (12) after the movable portion is positionally changed with respect to the common portion.  
Regarding claim 12, Cook teaches the last according to claim 1, further comprising a cover (instep portion 14 is in the form of a sheet or plate) in a form of a sheet or plate to externally cover at least a portion of the last or a gap (the space of the last occupied by instep portion 14) formed in the last.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
          Applicant argues “Neither of the cited references discloses or even suggests an incorporable last portion as claimed; in particular an incorporable last portion (incorporated into a groove formed in the common portion or a space formed between the common portion and the movable portion) that forms a portion of the last corresponding to an instep of a foot of a wearer. Cook has an instep mushroom 14 as shown in Figs. 1-4b, which arguably corresponds to the movable portion 80B of the first embodiment described in the present application at page 4, lines 10 et seq. and Figs. 4-9.  However, Cook does not teach or suggest that a portion of its last corresponding to an instep of a foot of a wearer is formed by an incorporable last portion. Instead, Cook’s instep mushroom 14 forms the instep of the last.”
          In response, the instep mushroom 14 is located in a groove formed in the instep of the last (i.e. the space it (i.e. 14) occupies on top of the last 10 is the groove).  The instep mushroom 14 is part of the last and therefore is an incorporable last portion. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556